DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is directed to an apparatus and a method step of using the apparatus (“the user interface displays”) and is thereby indefinite.  See MPEP 2173.05(p)(II).
Claim 4 is directed to an apparatus and a method step of using the apparatus (“the virtual environment displays”) and is thereby indefinite.  See MPEP 2173.05(p)(II).
Claim 5 is directed to an apparatus and a method step of using the apparatus (“the virtual environment presents”) and is thereby indefinite.  See MPEP 2173.05(p)(II).
Claim 6 is directed to an apparatus and a method step of using the apparatus (“the virtual environment depicts”) and is thereby indefinite.  See MPEP 2173.05(p)(II).
Claim 7 is directed to an apparatus and a method step of using the apparatus (“the virtual environment depicts”) and is thereby indefinite.  See MPEP 2173.05(p)(II).
Claim 8 is directed to an apparatus and a method step of using the apparatus (“the virtual environment depicts”) and is thereby indefinite.  See MPEP 2173.05(p)(II).
Claim 9 is directed to an apparatus and a method step of using the apparatus (“the user interface displays”) and is thereby indefinite.  See MPEP 2173.05(p)(II).
Claim 10 is directed to an apparatus and a method step of using the apparatus (“the user interface…includes”) and is thereby indefinite.  See MPEP 2173.05(p)(II).
Claim 11 is directed to an apparatus and a method step of using the apparatus (“the user interface…depicts”) and is thereby indefinite.  See MPEP 2173.05(p)(II).
Claim 20 recites the limitation "[t]he method of claim 12".  There is insufficient antecedent basis for this limitation in the claim.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-20 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity.

In regard to Claims 1, 2, and 13, the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing:
[a] training [method] for a medical procedure comprising:
	[…]
presenting [an] environment […] replicating a bronchoscopic suite including a patient, bronchoscopic tools, a patient, and a fluoroscope;
depicting at least one representation of a user’s hand in the […] environment;
providing instructions in the […] environment viewable […] for performing a bronchoscopic navigation of the patient in the […] environment;
enabling interaction with a bronchoscopic navigation […] in the […] environment;
enabling interaction with the bronchoscopic tools via the representation of the user’s hand; and
executing a bronchoscopic navigation in the […] environment, wherein as the bronchoscopic navigation is undertaken, a [visual output] displayed in the […] environment is updated to simulate a bronchoscopic navigation on an actual patient.

In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a virtual reality (VR) headset, including a processor; a computer readable recording media storing one or more applications thereon, the applications including instructions; a computer; embodying Applicant’s abstract idea in computer instructions; and/or a user interface; these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a virtual reality (VR) headset, including a processor; a computer readable recording media storing one or more applications thereon, the applications including instructions; a computer; embodying Applicant’s abstract idea in computer instructions; and/or a user interface; these are generic, well-known, and conventional elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis/outputs based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figures 1-2 in Applicant’s specification.

	
	
	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20180090029 A1 by Fisher et al (“Fisher”), in view of PGPUB US 20160000302 A1 by Brown et al (“Brown”).
In regard to Claim 1, Fisher teaches a training system for a medical procedure comprising:
a virtual reality (VR) headset, including a processor and a computer readable recording media storing one or more applications thereon, the applications including instructions that when executed by the processor performs steps of:
(see, e.g., F1, 115, 135);
presenting a virtual environment viewable in the VR headset replicating a bronchoscopic suite including a patient, bronchoscopic tools, a patient, and a fluoroscope;
(see, e.g., F4a and 4b; p16 and 36);
depicting at least one representation of a user’s hand in the virtual environment;
		(see, e.g., p46 and 48);

providing instructions in the virtual environment viewable in the VR headset for performing a bronchoscopic navigation of the patient in the virtual environment;
		(see, e.g., F4e);
enabling interaction with a bronchoscopic navigation software on a computer displayed in the virtual environment;
		(see, e.g., F4b, p73); 
enabling interaction with the bronchoscopic tools via the representation of the user’s hand; and
		(see, e.g., p36, 43, 46, and 48);
executing a bronchoscopic navigation in the virtual environment, wherein as the bronchoscopic navigation is undertaken, a user interface on the computer displayed in the virtual environment is updated to simulate a bronchoscopic navigation on an actual patient.
		(see, e.g., p36, 43, 46, and 48);

	Furthermore, to the extent to which the cited prior art may fail to specifically depicting a fluoroscope and/or providing a bronchoscopic navigation, however, in an analogous reference Brown teaches those features (see, e.g., p5-6, 10, 43 and F1);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the visual features taught by Brown to the simulation system taught by the otherwise cited prior art by providing a fluoroscope and the visual depiction of a bronchoscopic navigation, in order to provide additional training modalities.
	Furthermore, to the extent that the cited prior art may fail to teach all of the visual displays that are claimed to appear in the simulation such visual appearances have no functional relationship to the VR headset on which they appear and, therefore, fail to distinguish over the cited prior art.  See MPEP 2111.05.

In regard to Claim 2, see rejection of Claim 1.
In regard to Claims 3-4, Fisher teaches a user interface.  See, e.g., p73.  Furthermore, to the extent that the cited prior art may fail to teach that the user interface takes on a particular visual appearance such an appearance has no functional relationship to the VR headset on which it appears and, therefore, fails to distinguish over the cited prior art.  See MPEP 2111.05.
In regard to Claim 5, see rejection of Claim 1.  Furthermore, to the extent that the cited prior art may fail to teach all of the visual displays that are claimed to appear in the simulation such visual appearances have no functional relationship to the VR headset on which they appear and, therefore, fail to distinguish over the cited prior art.  See MPEP 2111.05.
In regard to Claim 6, Fisher teaches this feature.  See, e.g., p36, 43, 46, and 48.  Furthermore, to the extent that the cited prior art may fail to teach all of the visual displays that are claimed to appear in the simulation such visual appearances have no functional relationship to the VR headset on which they appear and, therefore, fail to distinguish over the cited prior art.  See MPEP 2111.05.
In regard to Claims 7-11, see rejection of Claim 1.  Furthermore, to the extent that the cited prior art may fail to teach all of the visual displays that are claimed to appear in the simulation such visual appearances have no functional relationship to the VR headset on which they appear and, therefore, fail to distinguish over the cited prior art.  See MPEP 2111.05.
In regard to Claim 12, Fisher teaches a user interface.  See, e.g., p73.  To the extent that multiple interfaces are claimed that is merely duplication and does not distinguish over the cited prior art.  See MPEP 2144.04(VI)(B).

In regard to Claim 13, see rejection of Claim 1.
In regard to Claim 14, see rejection of Claim 6.
In regard to Claim 15, see rejection of Claim 7.
In regard to Claim 16, see rejection of Claim 8.
In regard to Claim 17, see rejection of Claim 9.
In regard to Claim 18, see rejection of Claim 10.
In regard to Claim 19, see rejection of Claim 11.
In regard to Claim 20, see rejection of Claim 12.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715